UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-7371



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


JAMES DONNIE SKELTON,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. G. Ross Anderson, Jr., District Judge.
(CR-95-834, CA-98-3522-8-13)


Submitted:   August 31, 2000             Decided:   September 26, 2000


Before WILKINS, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Keller Leonard, Winston-Salem, North Carolina, for Appel-
lant. Arthur Bradley Parham, OFFICE OF THE UNITED STATES ATTORNEY,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Donnie Skelton seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   See United States v. Skelton, Nos. CR-95-834;

CA-98-3522-8-13 (D.S.C. Aug. 12, 1999).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                 2